Rugg, J.
The evidence of due care on the part of the plaintiff’s intestate is inconsiderable, but not so slight as to warrant the court in pronouncing it insufficient as matter of law. Although the accident occurred in daylight and the obstruction could have been seen, if the traveller had looked, such circumstances are not necessarily decisive. Fuller v. Hyde Park, 162 Mass. 51. Her husband had run out of a store in the effort to stop an electric car, which both, together with a companion, desired to board and were hastening to reach. These occurrences may have diverted her attention from the surface of the street. The obstructions were temporary in character and not a part of the permanent constructions within the street, as in *482Raymond v. Lowell, 6 Cush. 524, and they were not such as one ordinarily encounters in travelling upon a public way. Woods v. Boston, 121 Mass. 337. Flynn v. Watertown, 173 Mass. 108. Slee v. Lawrence, 162 Mass. 405. Lamb v. Worcester, 177 Mass. 82. If she was going from the sidewalk to the crosswalk, there was reason for her to expect an unobstructed pathway, while if she was about to step upon that part of the street wrought and used particularly for carriages, this fact does not preclude recovery, as she had a right to travel anywhere upon the street. Pedestrians are not confined in their rights to specially prepared crosswalks. Sometimes failure to see and avoid a danger in the street may occur under such circumstances as inevitably to indicate a failure to exercise reasonable prudence to protect one’s self from peril, Gilman v. Deerfield, 15 Gray, 577, Wilson v. Charlestown, 8 Allen, 137, Raymond v. Lowell, 6 Cush. 524, but ordinarily there are present such diverting incidents as to make it a question of fact.
The defendant asked the court to rule that if the person injured “ had defective eyesight, she should take greater care in walking the street than one of good sight, and if she failed to use this greater degree of care the verdict must be for the defendant.” This request properly was refused, for the reason that it directed a verdict upon a single phase of the testimony, which was not necessarily decisive. In this respect the prayer differs vitally from the one which in Winn v. Lowell, 1 Allen, 177, this court held should have, been given. We see no reason for modifying the decision in Winn v. Lowell, nor is it inconsistent with subsequent cases. The standard of care established by the law is what the ordinarily prudent and cautious person would do to protect himself under given conditions. There is no higher or different standard for one who is aged, feeble, blind, halt, deaf or otherwise impaired in capacity, than for one in perfect physical condition. It has frequently, in recent as well as earlier cases, been said, in referring to one under some impediment, that greater caution or increased circumspection may be required in view of these adverse conditions. See, for example, Winn v. Lowell, 1 Allen, 177; Hall v. West End Street Railway, 168 Mass. 461; Hilborn v. Boston & Northern Street Railway, 191 Mass. 14; Vecchioni v. New York Central & Hudson *483River Railroad, 191 Mass. 9; Hawes v. Boston Elevated Railway, 192 Mass. 324; Hamilton v. Boston & Northern Street Railway, 193 Mass. 324. These expressions mean nothing more than that a person so afflicted must put forth a greater degree of effort than one not acting under any disabilities, in order to attain that standard of care which the law has established for everybody. When looked at from one standpoint, it is incorrect to say that a blind person must exercise a higher degree of care than one whose sight is perfect, but in another aspect, a blind person may be obliged to take precautions, practise vigilance and sharpen other senses, unnecessary for one of clear vision, in order to attain that degree of care which the law requires. It may depend in some slight degree upon how the description of duty begins, where the emphasis may fall at a given moment, but when the whole proposition is stated, the rights of the parties are as fully protected in the one way as in the other. It is perhaps more logical to say that the plaintiff is bound to use ordinary care, and that in passing upon what ordinary care demands, due consideration should be given to blindness or other infirmities. This was the course pursued by the Superior Court. Neff v. Wellesley, 148 Mass. 487. Smith v. Wildes, 143 Mass. 556. But it is also correct to say that in the exercise of common prudence one of defective eyesight must usually as matter of general knowledge take more care and employ keener watchfulness in walking upon the streets and avoiding obstructions than the same person with good eyesight, in order to reach the standard established by the law for all persons alike, whether they be weak or strong, sound or deficient.
Exceptions overruled in each case.